UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6608


WAYNE RESPER,

                    Plaintiff - Appellant,

             v.

WEXFORD MEDICAL SERVICES; NURSE BRENDA REECE; NURSE
BEVERLY MCLAUGHLIN; NURSE CARLA BUCK; ALAN WILT; DIANE
HENSEL; BERNICE; RYAN BROWNING; RICHARD GRAHAM, JR., Warden,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:17-cv-02014-PJM)


Submitted: October 18, 2018                                   Decided: October 29, 2018


Before AGEE, THACKER, and RICHARDSON, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Wayne Resper, Appellant Pro Se. Gina Marie Smith, MEYERS, RODBELL &
ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne Resper seeks to appeal the district court’s orders denying his motion for

preliminary injunctive relief, denying his motion for reconsideration, and denying his

motion for appointment of counsel. We affirm in part and dismiss in part.

       The denial of a motion for a preliminary injunction is an appealable interlocutory

order, 28 U.S.C. § 1292(A)(1) (2012), but the district court did not abuse its discretion in

denying Resper’s request for injunctive relief. See Dewhurst v. Century Aluminum Co.,

649 F.3d 287, 290 (4th Cir. 2011) (setting forth standard of review). We therefore affirm

the orders denying Resper’s motions for preliminary injunctive relief and reconsideration

for the reasons stated by the district court. Resper v. Wexford Med. Svcs., No. 8:17-cv-

02014-PJM (D. Md. Dec. 21, 2017 & May 10, 2018).

       With respect to the order denying Resper’s motion for appointment of counsel,

this court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because this

order is neither a final order nor an appealable interlocutory or collateral order, we grant

the Appellees’ motion to dismiss this portion of the appeal. Miller v. Simmons, 814 F.2d
962, 964 (4th Cir. 1987). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                    AFFIRMED IN PART,
                                                                    DISMISSED IN PART


                                             2